Citation Nr: 0502861	
Decision Date: 02/04/05    Archive Date: 02/15/05

DOCKET NO.  02-06 630	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a low back disability. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1943 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in November 
2001 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Fargo, North Dakota.  The Board remanded the 
issues in November 2003 for additional development.  The case 
now returns to the Board for appellate review. 

For good cause shown, the veteran's motion for advancement on 
the docket was granted.  See 38 U.S.C.A. § 7107(a) 
(West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDING OF FACT

The veteran's current low back disability is not 
etiologically related to his in-service complaints of back 
pain or to his service-connected tender scar of the right 
hip, and, arthritis was not manifested within one year of 
service discharge. 


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by 
the veteran's active duty military service and may not be 
presumed to have been incurred therein, nor is a low back 
disability proximately due to or the result of service-
connected disability.  38 U.S.C.A. §§ 1101, 1110, 1112 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Background

The veteran served on active duty from June 1943 to April 
1946 in the United States Marine Corps.  

The veteran's service medical records reflect that in 
November 1944 the veteran was admitted for pneumonia, 
primary, atypical, right lower lobe, type and cause 
undetermined, and discharged as cured in December 1944.  
During his admission, the veteran complained of pain in the 
small of his back, in addition to chills, fever, headache, 
malaise, and a cough.  In February 1945 the veteran was 
admitted for a chief complaint of cyst and abscess on 
buttocks.  It was recorded that four months previously, 
without apparent cause, the veteran developed pain of his 
right hip.  The pain persisted and radiated to the right 
lumbar region.  A cyst was found and removed operatively.  
Two incisions were made, one just below the crest of the 
right ileum and a smaller one in the right lumbar region.  In 
March 1945, the wound was nearly healed and the veteran had 
no complaints.  He was subsequently discharged to duty.  In 
June 1945 the veteran was seen for draining sinus of the 
right hip.  It was noted that the veteran had two scars over 
his right hip and the lower scar was draining a straw-colored 
fluid.  At such time, the veteran complained of soreness in 
his right hip.  The veteran's April 1946 separation 
examination revealed a right hip sinus in 1945.  Upon 
clinical evaluation, the veteran's spine and extremities were 
normal and aright gluteal scar with no defect. 

A VA examination conducted in November 1951 revealed that the 
veteran had been hospitalized on three occasions for the 
incision and drainage as well as continued drainage from his 
sinus at the site of incision.  For the prior three or four 
years, the veteran had no drainage from the site, no increase 
in pain on walking, and no swelling.  It had not caused the 
veteran to have any limp or backache.  The veteran complained 
that the scar was tender at its anterior superior margin.  
There was no evidence of nerve involvement in the area and 
there was no restriction to limitation of any motion.  Upon 
physical examination, it was noted that there was a diagonal 
scar extending approximately nine inches, its superior point 
was approximately two inches posterior to the crest of the 
right ilium and diagonally extending down anteriorly over the 
buttock.  It was healed by secondary intention throughout.  
The scare was apparently nontender and fixed to the crest of 
the ilium approximately two inches below the superior tip.  
There was no limitation of motion and the blood supply to the 
area was quite sufficient.  The examiner diagnosed a non-
constricting, asymptomatic scar of the right hip.  

A November 1997 VA examination revealed the veteran's self-
report of having back pain in the lumbar area in 1944 as a 
result of being hit by a heavy radio he was carrying while in 
combat.  In 1945, he developed a sinus tract and had 
drainage.  At the time of the VA examination, the veteran 
complained of some pain located in the lumbar area.  The 
examiner diagnosed advanced degenerative arthritis of the 
lumbosacral spine, unrelated to the scar on the veteran's 
right hip.  

Records from Dr. Y. reveal complaints of acute left lower 
back pain in September 1992 after the veteran had been 
sitting in chairs for one week.  In September 1994 the 
veteran again complained of low back pain.  In June 1997 the 
veteran reported a history of a 1945 injury that occurred 
when he was carrying a battery pack.  He indicated that he 
had three surgeries for a sinus track concussion type 
irritation along the right lower quadrant of the back and 
lateral aspect of torsal.  In August 1997, the veteran 
complained of low back pain after standing for too long when 
talking with a neighbor.  The veteran was assessed with 
segmental dysfunction L5 with lumbar facet syndrome.  In 
September 1997, the veteran also complained of left leg pain.  
In April 2001 the veteran sought treatment for lower back 
pain that began two days prior.  He had sharp pain in the 
lower back on the right side extending into the right 
buttocks and no further.  The assessment was segmental 
dysfunction at L5, the right S1 with associated degenerative 
changes, and myofacial pain syndrome, and muscle spasms.  

Treatment records from the Fargo VA Medical Center reveal 
that in August 2000 the veteran's assessment included chronic 
back pain and stable left sciatica.  The veteran was in a 
motor vehicle accident in April 2001 and was seen in May 2001 
for diagnoses of fracture ribs, status-post pneumothorax, and 
degenerative joint disease.  His past medical history was 
significant for degenerative joint disease and low back pain.  

A buddy statement dated in January 2001 reflects that the 
veteran was subject to hip or back problems during his 
military service.  He specifically avoided vigorous 
exercises.  According to his buddy, the veteran had a 
moderate to extreme condition that would subside over a 
period of time.  It was not a daily condition, but would run 
in streaks. 

A September 2001 VA examination revealed that upon review of 
medical records, the veteran had a concussion blast to the 
right side from a radio caused a cyst to develop which was 
subsequently removed surgically.  The scar had been tender 
since that time.  It was also noted that the veteran had back 
pain since 1945 when the radio hit his back.  The pain was 
intermittent, but exacerbated by prolonged standing, bending, 
lifting, prolonged sitting, and walking.  The veteran had 
pain with palpation at L3-L4.  Straight leg raises were 
positive bilaterally.  The veteran had vocalization with 
range of motion.  There were no postural abnormalities or 
fixed deformity.  Musculature of the back was normal.  Knee 
and ankle jerks were 2/2 and Babinski's were normal.  The 
veteran had limited flexion, extension, lateral left and 
right flexion, and left and right rotation.  X-rays revealed 
pronounced hypertrophic spurring of the lumbar vertebral 
bodies, lumbosacral spine otherwise normal.  The examiner 
diagnosed chronic low back pain and advanced degenerative 
arthritis of the lumbosacral spine by X-rays.  The examiner 
stated that the veteran's back pain had no relationship to 
the scar on the right flank.  

The February 2004 VA examination included a comprehensive 
review of the claims file.  The examiner noted the pertinent 
service medical records as well as post-service treatment and 
assessments regarding the veteran's claimed back disability, 
all of which are described above.  The veteran's chief 
complaint was attacks of severe low back pain several times a 
year.  The veteran related the onset of low back pain to 1946 
when training as a radioman in the Marines.  He stated that 
his radio kept hitting him across the small of his back and 
in the lateral lumbar regions where a steel frame wrapped 
around.  He did not report his symptoms from the steel frame.  
The veteran indicated that he was in a landing craft when the 
radio struck against a bulkhead, in turn striking his back.  
In November 1944, the veteran had persistent low back pain 
and was hospitalized for influenza.  He was discharged to 
full duty, but claimed that he was still having back pain but 
did not report it.  In February 1945, the veteran stated that 
he had back and right hip pain.  He was hospitalized and had 
a cyst removed through two incisions.  The wound kept 
draining and the veteran underwent a second incision and 
drainage procedure under spinal anesthesia.  Following a 
third incision in August 1945, the sinus was resolved.  

The veteran reported that following his April 1946 discharge, 
he went to a chiropractor in December 1946 with complaints of 
acute back pain due to standing all day at his job in a 
department store.  The veteran indicated that several times a 
year he has severe attacks of low back pain in the small of 
his back.  In addition to such acute attacks, pain was 
chronic and persistent on a daily basis.  During acute 
attacks, the pain intensity raises to 10/10.  It was 
described as a sharp pain in the midline at the lumbosacral 
junction.  Often, it will wake him at night, especially when 
turning over in bed.  Such causes a sharp pain.  The pain did 
not radiate into the lower extremities, but was in the small 
of his back in the midline extending up into the lower 
thoracic spine.  

The veteran reported difficulty driving and on one occasion, 
his sciatica forced him to stop, get out, and walk around.  
He reported having received chiropractic treatments since 
1946 for the acute attacks of pain.  The examiner noted that 
the veteran worked as a real estate appraiser, but was laid 
up for approximately eight weeks a year due to back pain 
episodes.  Also, he often had to pace himself due to the 
milder chronic back pain.

Upon physical examination, the veteran ambulated with a 
normal-based gait.  He stood with a level pelvis.  There was 
an irregular, depressed, nontender scar in the lateral aspect 
of the right buttock.  Lumbar spine motion was restricted in 
all planes to about 15 to 20 percent of normal.  There was 
tenderness on palpation over the lumbosacral junction 
extending on up in the midline of the lumbar spine and lower 
half of the thoracic spine.  There was no guarding or 
protective splinting or spasm of the paravertebral muscles in 
these regions.  Straight leg raise was limited to 60 degrees 
bilaterally by tight hamstring muscles.  Femoral stretch was 
negative.  Muscle stretch reflexes were 2+ symmetric at knees 
and ankles.  Plantar responses were downgoing bilaterally.  
Manual muscle testing revealed normal lower extremity 
strength.  

The examiner's impression was chronic low back pain and 
degenerative spurs of the lumbar spine.  The examiner noted 
that objective evidence of service connection for the 
veteran's low back condition consisted of a report of pain in 
the small of his back when he was admitted with pneumonia in 
November 1944.  There was no other objective evidence eon 
which to base a nexus between the report of pain in the small 
of the back in November 1944 and the veteran's current report 
of back pain, which also involved the lower thoracic and 
entire lumbar spine until 1992.  Objective evidence refuting 
service connection for the veteran's complaints includes: (1) 
The 1946 separation examination indicated no spine defect; 
(2) The report in 1951 stating that the veteran did not have 
any limp, backache, or restriction of motion; (3) In 1956 the 
veteran reported a kidney condition since December 1944, but 
made no mention of back pain; and (4) There are no records 
after the service note of pain in the small of the back in 
November 1944 until 48 years later when her presented to the 
chiropractor with a three week history of acute back pain.

X-ray reports of the lumbar spine showed degenerative changes 
consisting of hypertrophic spurring.  There was no loss of 
disc space.  The examiner opined that it was most unlikely 
that the veteran would have had degenerative spurring of the 
lumbar spine in 1944, causing his symptoms at that time.  
Such, X-ray findings are common in eth elderly population and 
are frequently asymptomatic.  Spurs are likely to result in 
some stiffness, but with the disc spaces well-maintained, 
there seems little evidence of significant disc disease per 
se.  

The examiner also opined that the veteran's right gluteal 
scar did not appear to be associated with his present back 
pain.  The report of pain in the right lumbar region in 
February 1945 was related to the site of the incision which 
is well lateral over the iliac crest.  Therefore, the pain on 
that occasion was unlikely to have contributed to the 
veteran's current condition.  

Subjectively, the veteran reported a history of recurrent 
episodes of back pain since 1946, but with objective medical 
evidence lacking, it is not possible to state with any degree 
of confidence that there is a nexus between the report of 
pain in the small of the back in November 1944 and the 
current complaint. 

The examiner pointed out that musculoskeletal pain is common 
in febrile conditions.  The report of low back pain during 
the veteran's febrile illness in 1944 could have been 
secondary to his intercurrent medial condition.  There is no 
way of objectively stating beyond all doubt that the cause 
was either musculoskeletal or otherwise as the hospital 
records do not make any reference to the back pain complaint.  

The etiology of the veteran's lumbar spine spurring is 
unknown.  The source of his chronic low back pain is also 
unknown, but it is unlikely to be due to the spurring as 
previously indicated.  The veteran has limited range of 
motion of the lumbar spine, but he may have been guarding his 
back for the past several years and has not been doing any 
exercises to maintain flexibility.  

The examiner concluded that back pain onset cannot be timed 
objectively.  However, subjectively, the veteran reports 
onset in 1944.  Natural age-related X-ray changes consisting 
of spurring would have probably gradually appeared over the 
past 20 years.  The examiner stated that it was not possible 
to give a medical opinion whether it is at least as likely as 
not that the veteran's current low back pain is a result of 
an injury incurred in service because of the lack of 
correlation between the subjective and objective reports.  
The presence of spurs on the 1997 X-rays in this age range is 
so common as to be rendered invalid as evidence showing a 
nexus to the report of low back pain in 1944.  

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  A letter sent to the veteran in July 
2001 informed him that to establish entitlement to service 
connection, the evidence must show a current disability and a 
medical nexus between such and the veteran's military 
service.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The July 2001 letter advised the veteran 
that VA was responsible for getting his service medical 
records, and that if he were treated at a VA Medical Center 
or Outpatient Clinic, to inform VA, and VA would obtain such 
treatment records.  The letter also indicated that VA would 
request any post-service medical evidence the veteran 
identifies, if he completed an Authorization and Consent to 
Release Information to VA form for each private facility.  A 
letter sent in January 2004, following the November 2003 
Board remand, informed the veteran that VA was responsible 
for obtaining relevant records held by any Federal agency, to 
include medical records from the military, VA hospitals, or 
the Social Security Administration.  The letter also 
indicated that VA would make reasonable efforts to obtain 
relevant records not held by any Federal agency, to include 
medical records from state or local governments, private 
doctors and hospitals, or current and former employers. 

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The July 2001 letter notified the veteran that he 
should provide additional information, to include lay 
statements and any service medical records or private records 
in his possession.  The veteran was advised that it was his 
responsibility to provide VA with medical evidence to support 
his claim.  If he wanted VA to obtain such records on his 
behalf, he should complete and return an Authorization and 
Consent to Release Information to VA form for each facility.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The July 2001 letter advised the veteran 
to send any medical reports that he had in his possession.  
The January 2004 letter further informed the veteran to send 
any additional evidence that pertains to his appeal to VA.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded VA examinations for the 
purpose of adjudicating his service connection claim.  For 
the aforementioned reasons, there is no reasonable 
possibility that further assistance would aid in the 
substantiation of the claim.

Analysis

The veteran contends that while working as a radioman during 
World War II, he received a blow to his lower back that 
developed a deep cyst to the right of the lumbar region.  
Such was repaired by three operations.  Since his military 
service, the veteran claims that he had recurrent attacks of 
low back pain and that such current low back disability has 
adversely impacted his employment.  Therefore, the veteran 
contends that service connection is warranted for such 
disability. 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  This may be 
shown by affirmative evidence showing inception or 
aggravation during service or through statutory presumptions.  
Id.  Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury. See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) 
(table)].

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of 
a chronic disease in service or during an applicable 
presumption period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or (b) when a 
chronic disease is not present during service, evidence of 
continuity of symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-98 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310(a). 

Where a veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests arthritis to 
a degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred or aggravated in service, even though 
there is no evidence of such disease during the period of 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.  

Although the veteran has a current diagnosis of degenerative 
spurs of the lumbar spine, he is not entitled to presumptive 
service connection because there is no evidence that his 
arthritis manifested to a degree of 10 percent within one 
year of his discharge from his first period of active duty 
military service.  Specifically, the veteran was discharged 
from active duty in April 1946 and the earliest medical 
evidence of record indicating a diagnosis of arthritis was 
dated in 1997.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. 
§§ 3.307, 3.309.  

The veteran is not precluded from establishing service 
connection with proof of actual direct causation.  See Combee 
v. Brown, 34 F.3d 1039, 1041-42 (Fed. Cir. 1994).  In this 
case, however, there is no competent evidence to support a 
finding of direct causation.

The Board observes that the veteran was admitted to the 
hospital in November 1944 for influenza.  At such time, the 
veteran complained of pain in the small of his back, in 
addition to chills, fever, headache, malaise, and a cough.  
Also, in February 1945, due to a cyst in his right hip, the 
veteran complained of pain radiating into the right lumbar 
region.  However, at his April 1946 separation examination, 
the veteran's spine was normal.  

The evidence does not demonstrate chronicity of a low back 
disability while the veteran was in service or continuity of 
low back symptomatology after discharge from active duty.  
Specifically, the veteran was discharged in April 1946 and 
the medical evidence of record indicates the first diagnosis 
regarding a low back disability was made in 1992 by Dr. Y.  
As such, the veteran is not entitled to service connection 
under 38 C.F.R. § 3.303(b).

While the veteran has current diagnoses of chronic low back 
pain and degenerative spurs of the lumbar spine, the record 
contains no competent medical opinion that such low back 
disabilities are related to a disease or injury during 
service, otherwise had their onset during service, or are 
related to the veteran's service-connected tender scar of the 
right hip.  

The Board acknowledges that the November 1997 VA examiner, 
Dr. Y., the September 2001 VA examiner, and the February 2004 
VA examiner recorded the veteran's report that he had back 
pain since military service.  However, none of the physicians 
specifically related any back diagnosis to the veteran's 
military service or to his service-connected scar.  In fact, 
the November 1997, September 2001, and February 2004 VA 
examiners opined that the veteran's current back disability 
was unrelated to the service-connected gluteal scar on his 
right hip.  Also, the February 2004 VA examiner concluded 
that it was most unlikely that the veteran would have had 
degenerative spurring of the lumbar spine in 1944, causing 
his symptoms at that time, and, the presence of spurs on the 
1997 X-rays in the veteran's age range was so common as to be 
rendered invalid as evidence showing a nexus to the report of 
low back pain in service.  

As such, the only evidence suggesting a nexus between active 
duty service and current low back disability is limited to 
the veteran's own statements, to include as noted in history 
by a medical professional.  The veteran, as a layperson, is 
not qualified to render an opinion concerning medical 
diagnosis or causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992).  Furthermore, the Board is not bound to 
accept medical opinions based on history supplied by the 
veteran where that history is unsupported by the medical 
evidence.  Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal, op. cit.; and Guimond 
v. Brown, 6 Vet. App. 69 (1993) and most recently, Pond v. 
West, 12 Vet. App. 341 (1999) where the appellant was himself 
a physician.  Thus, the record contains no competent medical 
opinion that the veteran has a current disability of the low 
back that is related to a disease or injury incurred during 
his military service or to a service-connected disability.  
Absent competent evidence of a causal nexus between current 
disability of the low back and service or a service-connected 
disability, the veteran is not entitled to service 
connection.

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for a low back disability.  As such, that 
doctrine is not applicable in the instant appeal and his 
claim must be denied.  38 U.S.C.A. § 5107.


ORDER

Service connection for a low back disability is denied. 



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


